PER CURIAM.
Judgment modified by providing that the transfer of the savings bank deposit he set aside as against the plaintiff, R. J. Cooper, and that the defendant Maggie E. Cooper pay to the plaintiff his judgment of $885.55, with interest thereon from December 30, 1898, and that the plaintiff have judgment therefor against her, and also for the costs in the action as taxed, and that execution issue therefor. No costs on this appeal to either party. If form of order is not agreed upon, it must be settled by CHASE, J.